THE COURT.
Respondents move to dismiss the within consolidated appeals.
The record reflects that on May 5, 1949, notice of appeal to the Supreme Court from the judgment was filed. Notice to the clerk to prepare clerk’s transcript and notice of election to file a settled statement in lieu of reporter’s transcript was filed May 13, 1949. On May 26, 1949, notice of appeal to the Supreme Court from the minute order of May 16, 1949, was filed. On June 2, 1949, notice to the clerk to prepare clerk’s transcript thereon was filed. Respondents’ notice to the clerk for additions thereto was filed June 13, 1949. By stipulation filed August 19, 1949, the foregoing appeals were consolidated. The time within which to prepare clerk’s transcript was extended to September 26, 1949, on which last-named date such transcript was filed.
Appellants applied to the Supreme Court for relief from default, which petition was denied February 27, 1950. Subsequently, the consolidated appeals here in question were transferred to this court.
By reason of the foregoing record, we are satisfied that after electing to file a settled statement pursuant to rule 7 of Rules on Appeal for the Supreme Court and District Courts of Appeal, appellants having failed to comply with the mandatory provisions of said rule, having been denied relief from default, and no engrossed settled statement having been filed up to this time, the consolidated appeals should be dismissed. It is so ordered.